Exhibit 10.1

ECLIPSE RESOURCES CORPORATION

CHANGE IN CONTROL SEVERANCE POLICY

(Effective September 11, 2015)

1. Purpose. The purpose of the Eclipse Resources Corporation (the “Company”)
Change in Control Severance Policy (the “Policy”) is to secure the continued
services of certain employees of the Company and to ensure their continued
dedication to their duties in the event of any threat or occurrence of a Change
in Control (as defined in Section 2). This Policy is only for the benefit of the
Participants (as defined in Section 2), and no other employees, personnel,
consultants or independent contractors shall be covered under the Policy or
receive any rights or benefits hereunder.

2. Definitions. As used in this Policy, the following terms shall have the
respective meanings set forth below:

(a) “Affiliate” shall mean any company or other entity controlled by,
controlling or under common control with the Company within the meaning of
Section 414 of the Code.

(b) “Annual Cash Bonus Amount” means, with respect to a Participant, the product
of: (i) (A) if the Participant’s Qualifying Termination occurs between January 1
and June 30 of a calendar year, the Participant’s Target Bonus Amount, or (B) if
the Participant’s Qualifying Termination occurs between July 1 and December 31
of a calendar year, the dollar amount of the Participant’s annual cash
performance bonus under the Company’s annual cash performance bonus program, as
determined based on the Company’s actual performance through the date of the
Participant’s Qualifying Termination and with any applicable performance target
or goal pro-rated to align such performance target or goal with the shortened
performance period; and (ii) a fraction, the numerator of which is the number of
calendar days that have elapsed between January 1 of such calendar year and the
date of the Participant’s Qualifying Termination, and the denominator of which
is three-hundred sixty-five (365).

(c) “Base Salary” means, with respect to a Participant, the higher of (i) the
Participant’s annual base salary as in effect on the date immediately prior to
the start of the Change in Control Protection Period, or (ii) the Participant’s
annual base salary as in effect on the date of the Participant’s Qualifying
Termination.

(d) “Board” means the Board of Directors of the Company.

(e) “Business Day” means any calendar day other than a Saturday, Sunday, a
federal holiday or other calendar day on which commercial banks in the City of
New York are generally closed.

(f) “Cause” means the occurrence of any of the following events, as reasonably
determined by the Committee: (i) Participant’s intentional and continued failure
to

 

1



--------------------------------------------------------------------------------

perform his or her duties for the Company and its Affiliates; (ii) Participant’s
conviction of a felony or a misdemeanor involving moral turpitude, or his or her
guilty plea to or entry of a nolo contendere plea to a felony charge or a
misdemeanor charge involving moral turpitude; or (iii) the intentional or
grossly negligent engagement by Participant in conduct that is materially
injurious to the Company, financially or otherwise. For this purpose, an act or
failure to act on the part of a Participant will be deemed “intentional” only if
done or omitted to be done by a Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company, and no act or failure to act on the part of a Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.

(g) “Change in Control” means the occurrence, after the Effective Date, of any
one of the following events:

(i) A transaction or series of related transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (“Person”) (other than the Company, any
Subsidiary, any employee benefits plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or any Person that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company (collectively, “Excluded Persons”)), directly
or indirectly becomes the beneficial owner of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities with respect to the election of directors
of the Company;

(ii) The following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended;

(iii) The consummation of a sale or disposition of all or substantially all the
Company’s assets in one or a series of related transactions;

(iv) The consummation of a merger, consolidation, or reorganization of the
Company, or the acquisition of outstanding voting securities of the Company, and
as a result of or in connection with such transaction (A) fifty percent (50%) or
more of the voting securities of the Company outstanding immediately prior
thereto, or the outstanding voting securities of the surviving entity, are
beneficially owned, directly or indirectly, by any other Person other than an
Excluded Person, or (B) the voting securities of the Company outstanding
immediately prior thereto do not immediately after such

 

2



--------------------------------------------------------------------------------

transaction continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation, or reorganization; or

(v) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(h) “Change in Control Protection Period” means the thirty (30) month period
that begins six (6) months before a Change in Control and ends twenty-four
(24) months following the Change in Control.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Company” means Eclipse Resources Corporation and any successor entity as
provided in Section 11 hereof.

(k) “Committee” means a committee of two or more directors designated by the
Board to administer this Policy.

(l) “Effective Date” means September 11 2015.

(m) “Exchange Act” means the Securities and Exchange Act of 1934, and the rules
and regulations promulgated thereunder.

(n) “Good Reason” means the occurrence of one or more of the following
circumstances, without the Participant’s express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) calendar days
of receipt of a written notice from the Participant describing in reasonable
detail the Good Reason event that has occurred (which notice must be provided
within ninety (90) calendar days of the Participant’s obtaining knowledge of the
event), provided that the Participant must terminate employment within sixty
(60) calendar days following the expiration of the Company’s thirty
(30) calendar day cure period:

(i) (A) any material change in the duties, responsibilities or status (including
reporting responsibilities) of the Participant that is inconsistent in any
material and adverse respect with the Participant’s position(s), duties,
responsibilities or authority with the Company immediately prior to the start of
a Change in Control Protection Period (including any material and adverse
diminution of such duties or responsibilities); or (B) a material and adverse
change in the Participant’s titles or offices (including, if applicable,
membership on the Board) with the Company as in effect immediately prior to the
start of a Change in Control Protection Period;

(ii) a material reduction in the Participant’s rate of annual base salary or
annual performance bonus opportunity, long-term performance bonus opportunity or
equity incentive compensation target opportunity (including any material and
adverse change in the formula for any performance targets) as in effect
immediately prior to such Change in Control;

 

3



--------------------------------------------------------------------------------

(iii) the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor; or

(iv) a material breach by the Company of the terms of the Participant’s
employment agreement (if applicable).

(o) “Level I Participant” means each of (i) the Company’s President and Chief
Executive Officer, and (ii) the Company’s Executive Vice Presidents.

(p) “Level II Participant” means each of the Company’s Senior Vice Presidents.

(q) “Level III Participant” means each of the Company’s Vice Presidents and
employees listed by position on Exhibit A, attached hereto.

(r) “Level IV Participant” means each of the Company’s employees listed by
position on Exhibit A, attached hereto.

(s) “Participant” means each Level I, Level II, Level III and Level IV
Participant who is employed by the Company as of October 1, 2015 or who
commences employment with the Company on or after October 1, 2015. Each employee
who is designated as a Participant shall be provided a Participation
Certificate, in the form attached hereto as Exhibit B, specifying that the
employee is a Level I, Level II, Level III or Level IV Participant.

(t) “Participation Certificate” means a certificate substantially similar to the
form attached hereto as Exhibit B.

(u) “Qualifying Termination” means any termination of a Participant’s employment
with the Company or any Affiliate during a Change in Control Protection Period
that is a “separation from service” (within the meaning of Section 409A and
Treasury Regulation § 1.409A-1(h)(3) (or any successor regulations or guidance
thereto)) thereof that does not result from any of the following:

(1) death;

(2) disability entitling the Participant to benefits under the Company’s
long-term disability plan;

(3) involuntary termination for Cause; or

(4) resignation by the Participant, unless such resignation is for Good Reason.

 

4



--------------------------------------------------------------------------------

(v) “Section 409A” means Section 409A of the Code, and the final Treasury
Regulations issued thereunder.

(w) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of fifty percent (50%) or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors (or members of any similar governing body) or in which the Company has
the right to receive fifty percent (50%) or more of the distribution of profits
or fifty percent (50%) of the assets or liquidation or dissolution.

(x) “Target Bonus Amount” means the dollar amount of the Participant’s target
bonus award opportunity under the Company’s annual cash performance bonus
program for the calendar year in which the Participant’s Qualifying Termination
occurs.

3. Eligibility.

(a) Each of the Company’s employees who satisfies the requirements to be a
Participant under the Policy and who signs and timely returns to the Company a
Participation Certificate shall be a Participant under the Policy. During a
Change in Control Protection Period, a Participant’s coverage under the Policy
may not be terminated nor may the Participant’s level of participation (i.e., as
a Level I, II, III or IV Participant) be reduced without such Participant’s
written consent.

(b) A Participant will not receive any benefits under this Policy if his or her
employment with the Company and its Affiliates terminates for any reason other
than a Qualifying Termination.

4. Cash Severance Payment. If a Participant incurs a Qualifying Termination,
then, subject to the separation agreement and release requirements in Section 6
below, the Participant shall be entitled to receive the following cash severance
benefit:

(a) If the Participant is a Level I Participant, a lump-sum cash payment payable
on, or as soon as practicable following, the sixty-fifth (65th) calendar day
following the date of the Participant’s Qualifying Termination (or the date of
the Change in Control, if later), in an amount equal to the sum of (i) three
(3) times the Level I Participant’s Base Salary, plus (ii) three (3) times the
Level I Participant’s Target Bonus Amount, plus (iii) the Level I Participant’s
Annual Cash Bonus Amount. If a Level I Participant has executed an individually
negotiated agreement (including, without limitation, an employment agreement)
with the Company relating to severance benefits that is in effect immediately
prior to his or her Qualifying Termination, the amount of a Level I
Participant’s cash severance payment under this Section 4(a) shall be reduced
(but not below zero) by the aggregate dollar amount of the cash severance
payments, if any, payable under the terms of such individually negotiated
agreement.

(b) If the Participant is a Level II Participant, a lump-sum cash payment
payable on, or as soon as practicable following, the sixty-fifth
(65th) calendar day following the date of the Participant’s Qualifying
Termination (or the date of the Change in Control, if later), in an amount equal
to the sum of (i) two (2) times the Level II Participant’s Base Salary, plus
(ii) two (2) times the Level II Participant’s Target Bonus Amount, plus
(iii) the Level II Participant’s Annual Cash Bonus Amount.

 

5



--------------------------------------------------------------------------------

(c) If the Participant is a Level III Participant, a lump-sum cash payment
payable on, or as soon as practicable following, the sixty-fifth
(65th) calendar day following the date of the Participant’s Qualifying
Termination (or the date of the Change in Control, if later), in an amount equal
to the sum of (i) one (1) times the Level III Participant’s Base Salary, plus
(ii) one (1) times the Level III Participant’s Target Bonus Amount, plus
(iii) the Level III Participant’s Annual Cash Bonus Amount.

(d) If the Participant is a Level IV Participant, a lump-sum cash payment
payable on, or as soon as practicable following, the sixty-fifth
(65th) calendar day following the date of the Participant’s Qualifying
Termination (or the date of the Change in Control, if later), in an amount equal
to the sum of (i) one-half (1/2) times the Level IV Participant’s Base Salary,
plus (ii) one-half (1/2) times the Level IV Participant’s Target Bonus Amount,
plus (iii) the Level IV Participant’s Annual Cash Bonus Amount.

5. COBRA Continuation Coverage. If a Participant incurs a Qualifying
Termination, subject to the separation agreement and release requirements in
Section 6 below, during the portion, if any, of the eighteen (18) month period
following the Participant’s termination date that the Participant, Participant’s
spouse or Participant’s eligible dependents elect to continue coverage under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will promptly reimburse the
Participant on a monthly basis for the amount paid to effect and continue such
coverage. Nothing contained herein is intended to limit or otherwise restrict
any rights to continued group health plan coverage pursuant to COBRA following
the period described in the preceding sentence.

6. Separation Agreement and Release Requirement. Payment of the cash severance
under Section 4 and the COBRA continuation coverage under Section 5 are subject
to the Participant’s timely execution and return of a Separation Agreement and
Release in the form attached to this Policy as Exhibit C (the “Separation
Agreement and Release”) without subsequent revocation during the seven
(7) calendar day period following such execution date (the “Release Revocation
Period”). The Participant shall have fifty (50) calendar days following (i) the
date of the Participant’s Qualifying Termination, or (ii) in the case of a
Pre-Change in Control Qualifying Termination, the effective date of the Change
in Control, to consider, execute and return the Separation Agreement and Release
to the Company and shall then have the right to revoke the Separation Agreement
and Release during the Release Revocation Period. If the Participant fails to
timely execute and return the Separation Agreement and Release to the Company or
revokes such Separation Agreement and Release during the Release Revocation
Period, then the Participant shall forfeit, and shall not be entitled to, any of
the benefits described in Section 4 or Section 5.

7. Entire Agreement; No Duplication of Benefits. Any benefits or amounts payable
hereunder shall be reduced by any notice under, or payments in lieu of notice
under, the Worker Adjustment and Retraining Notification Act (or similar state
law). Any benefits or amounts payable under this Policy shall not be duplicative
of any other severance benefits, and to the extent a Participant (other than a
Level I Participant) has executed an individually negotiated

 

6



--------------------------------------------------------------------------------

agreement with the Company relating to severance benefits that is in effect
immediately prior to his or her Qualifying Termination, no amounts will be due
hereunder unless such Participant acknowledges and agrees that the severance
benefits, if any, provided under this Policy are in lieu of and not in addition
to any severance benefits provided under the terms of such individually
negotiated agreement.

8. Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

9. Section 280G of the Code.

(a) Anything in this Policy to the contrary notwithstanding and except as set
forth in subparagraph (b) below, in the event it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Participant,
whether paid or payable or distributed or distributable pursuant to the terms of
this Policy or otherwise, but determined without regard to any reduction (if
any) required under this Section 9 (the “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code, together with any interest or
penalties imposed with respect to such excise tax (“Excise Tax”), then the
Company shall automatically reduce (the “Reduction”) the Participant’s Payment
to the minimum extent necessary to prevent the Payment (after the Reduction)
from being subject to the Excise Tax, but only if, by reason of the Reduction,
the after-tax benefit of the reduced Payment exceeds the after-tax benefit if
such Reduction was not made. If the after-tax benefit of the reduced Payment
does not exceed the after-tax benefit if the Payment is not reduced, then the
Reduction shall not apply. If the Reduction is applicable, the Payment shall be
reduced in such a manner that provides the Participant with the best economic
benefit and, to the extent any portions of the Payment are economically
equivalent with each other, each shall be reduced pro rata.

(b) All determinations required to be made under this Section 9, including the
after-tax benefit and calculation of the Reduction, shall be made by a certified
public accounting firm that is selected by the Company (the “Accounting Firm”),
which may be the Company’s independent auditors. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control or the Accounting Firm declines or is
unable to serve, the Participant shall appoint another certified public
accounting firm, which is reasonably agreed to by the Company, to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). In the event that the Accounting Firm
determines that no Excise Tax is payable by the Participant, either with or
without application of the Reduction under this Section 9, then the Accounting
Firm shall furnish the Participant with a written opinion that failure to report
the Excise Tax on the Participant’s applicable federal income tax return would
not result in the imposition of a negligence or similar penalty. If the
Reduction is applicable, the Company shall provide the Participant with a
written summary of the portions of the Payment that will be reduced. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. All
determinations by the Accounting Firm made under this Section 9 shall be binding
upon the Company and the Participant.

 

7



--------------------------------------------------------------------------------

10. Scope of Policy. Nothing in this Policy shall be deemed to entitle the
Participant to continued employment with the Company or its Affiliates, and if a
Participant’s employment with the Company shall terminate prior to or following
a Change in Control Protection Period, the Participant shall have no further
rights under this Policy, except as otherwise provided hereunder.

11. Successors; Binding Agreement.

(a) This Policy shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate). The Company will not effect
the sale or other disposition of all or substantially all of its assets unless
either (i) the person or entity acquiring such assets or a substantial portion
thereof shall expressly assume by an instrument in writing all duties and
obligations of the Company hereunder or (ii) the Company shall provide, through
the establishment of a separate reserve therefor, for the payment in full of all
amounts which are or may reasonably be expected to become payable to
Participants hereunder.

(b) The benefits provided under this Policy shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Policy to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

12. Notice. For purposes of this Policy, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) Business Days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.

If to the Company:

Eclipse Resources Corporation

Attention: Vice President, Administration

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13. Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a Qualifying Termination that occurs during the
term of this Policy), 5, 6, 7, 8, 9, 10, 11, 12 and 14 shall survive the
termination of this Policy.

 

8



--------------------------------------------------------------------------------

14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.

15. Amendment and Termination. The Board may amend or terminate the Policy at
any time; provided, however, that during a Change in Control Protection Period
the Policy may not be amended or terminated by the Board in any manner which is
materially adverse to the interests of any Participant without the prior written
consent of such Participant; and further provided, that no such amendment or
termination shall affect the Company’s obligation to complete the delivery of
benefits earned and accrued hereunder to any Participant prior to the effective
time of such amendment or termination.

16. Interpretation and Administration. The Policy shall be administered by the
Committee. The Committee shall have the authority (a) to exercise all of the
powers granted to it under the Policy, (b) to construe, interpret and implement
the Policy, (c) to prescribe, amend and rescind rules and regulations relating
to the Policy, (d) to make all determinations necessary or advisable in
administration of the Policy and (e) to correct any defect, supply any omission
and reconcile any inconsistency in the Policy. Actions of the Committee shall be
taken by a majority vote of its members.

17. Claims Procedure.

(a) It shall not be necessary for a Participant or beneficiary who has become
entitled to receive a benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such benefit.
However, any Participant or beneficiary who believes that he or she has become
entitled to a benefit hereunder and who has not received, or commenced
receiving, a distribution of such benefit, or who believes that he or she is
entitled to a benefit hereunder in excess of the benefit which he or she has
received, or commenced receiving, may file a written claim for such benefit with
the Committee at any time on or prior to the end of the fiscal year next
following the fiscal year in which he or she allegedly became entitled to
receive a distribution of such benefit. Such written claim shall set forth the
Participant’s or beneficiary’s name and address and a statement of the facts and
a reference to the pertinent provisions of the Policy upon which such claim is
based. The Committee shall, within ninety (90) calendar days after such written
claim is filed, provide the claimant with written notice of its decision with
respect to such claim. If such claim is denied in whole or in part, the
Committee shall, in such written notice to the claimant, set forth in a manner
calculated to be understood by the claimant the specific reason or reasons for
denial; specific references to pertinent provisions of the Policy upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and an explanation of the provisions
for review of claims set forth in below.

 

9



--------------------------------------------------------------------------------

(b) A Participant or beneficiary who has filed a written claim for benefits with
the Committee which has been denied may appeal such denial to the Committee and
receive a full and fair review of his or her claim by filing with the Committee
a written application for review at any time within sixty (60) calendar days
after receipt from the Committee of the written notice of denial of his or her
claim provided for in Section 17(a) above. A Participant or beneficiary who
submits a timely written application for review shall be entitled to review any
and all documents pertinent to his or her claim and may submit issues and
comments to the Committee in writing. Not later than sixty (60) calendar days
after receipt of a written application for review, the Committee shall give the
claimant written notice of its decision on review, which written notice shall
set forth in a manner calculated to be understood by the claimant specific
reasons for its decision and specific references to the pertinent provisions of
the Policy upon which the decision is based.

(c) Any act permitted or required to be taken by a Participant or beneficiary
under this Section 17 may be taken for and on behalf of such Participant or
beneficiary by such Participant’s or beneficiary’s duly authorized
representative. Any claim, notice, application or other writing permitted or
required to be filed with or given to a party by this Section 17 shall be deemed
to have been filed or given when deposited in the U.S. mail, postage prepaid,
and properly addressed to the party to whom it is to be given or with whom it is
to be filed. Any such claim, notice, application, or other writing deemed filed
or given pursuant to the preceding sentence shall in the absence of clear and
convincing evidence to the contrary, be deemed to have been received on the
fifth (5th) Business Day following the date upon which it was filed or given.
Any such notice, application, or other writing directed to a Participant or
beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.

18. Term. This Policy shall be effective until 11:59 P.M. (Eastern Time) on the
first (1st) anniversary of the Effective Date, unless the Board, in its sole
discretion, elects to renew the Policy prior to the time that the Policy is then
scheduled to expire.

19. Type of Policy. This Policy is intended to be, and shall be interpreted as
an unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.

20. Nonassignability. Benefits under the Policy may not be assigned by the
Participant. The terms and conditions of the Policy shall be binding on the
successors and assigns of the Company.

21. Section 409A. To the extent a Participant would otherwise be entitled to any
payment that under this Policy, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid during the six (6)

 

10



--------------------------------------------------------------------------------

months beginning on the date of termination of a Participant’s employment would
be subject to the Section 409A additional tax because the Participant is a
“specified employee” (within the meaning of Section 409A and as determined by
the Company) the payment will be paid to the Participant on the earlier of the
six (6) month anniversary of the Participant’s date of termination or the
Participant’s death or disability (within the meaning of Section 409A).
Similarly, to the extent the Participant would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on termination of
the Participant’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the six (6) month anniversary of the Participant’s date of
termination or death. In addition, any payment or benefit due upon a termination
of the Participant’s employment that represents a “deferral of compensation”
within the meaning of Section 409A shall be paid or provided to the Participant
only upon a “separation from service” as defined in Treasury Regulation §
1.409A-1(h). Each severance payment made under this Policy shall be deemed to be
separate payments, amounts payable under Section 4 of this Policy shall be
deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.

END

 

11



--------------------------------------------------------------------------------

Exhibit A

List of Level III and IV Participants

Level III Participants

Vice President, Controller

Vice President, Administration

Vice President, Health, Safety, Environmental and Regulatory

Vice President, Investor Relations

Vice President, Financial Planning and Analysis

Vice President, Geology

Vice President, Reservoir Engineering

Vice President, Assistant Secretary and Associate General Counsel

Manager, Drilling

Manager, Completions

Manager, Unconventional Production

Level IV Participants

Assistant Controller, Operations

Assistant Controller, Fixed Assets and Tax

Director, Financial Planning and Analysis

Director, Information Technology

Manager, Financial Planning and Analysis

Manager, General Ledger Accounting

Manager, Revenue Accounting

Manager, Construction

Manager, Health, Safety, Environmental and Regulatory

Manager, Human Resources

Manager, Information Technology Infrastructure

Land Manager, Operations

Manager, Title

 

A-1



--------------------------------------------------------------------------------

Level IV Participants - Continued

 

Manager, Land Administration

Staff Attorney

Manager, Gas Marketing

Manager, Reserves Reporting

Manager, Security

Manager, Conventional Production

END

 

A-2



--------------------------------------------------------------------------------

Exhibit B

ECLIPSE RESOURCES CORPORATION

CHANGE IN CONTROL SEVERANCE POLICY

PARTICIPATION CERTIFICATE

This Participation Certificate given this      day of [●],     , by Eclipse
Resources Corporation, a Delaware corporation (the “Company”), and the
Compensation Committee of the Company’s Board of Directors (the “Committee”) to
[●] (“Employee”), with capitalized terms used but not defined herein having the
respective meanings assigned to such terms in the Eclipse Resources Corporation
Change in Control Severance Policy (the “Policy”) unless otherwise stated.

1. The Committee hereby designates Employee as a [Level I, II, III or IV]
Participant under the Policy, effective as of [●].

2. Upon Employee’s termination of employment in connection with or following a
Change in Control of the Company under the circumstances and subject to the
terms and conditions described in the Policy, Employee will be entitled to the
payments and benefits specified in Sections 4 and 5 of the Policy.

3. Employee acknowledges and agrees that (a) he or she has received a copy of
the Policy and has read and understands the Policy, and (b) Employee will not
receive any benefits under the Policy if his or her employment with the Company
and its Affiliates terminates for any reason other than a Qualifying
Termination.

4. Employee acknowledges and agrees that, as a condition to receiving any
payments or benefits under the Policy, Employee must sign, and not revoke, a
separation agreement and release substantially in the form attached as Exhibit C
to the Policy.

5. Employee acknowledges that he or she is not required to be covered by the
Policy, and will be deemed to have declined coverage under the Policy by not
executing this Participation Certificate and returning it to the Vice President,
Administration, so that it is received no later than fifty (50) days after
Employee’s receipt of this Participation Certificate.

6. Employee’s status as a Participant under the Policy will terminate at such
time as may be determined by the Committee, provided that during a Change in
Control Protection Period, an Employee’s coverage under the Policy may not be
terminated nor may the Employee’s level of participation (i.e., as a Level I,
II, III or IV Participant) be reduced without the Employee’s written consent.

IN WITNESS WHEREOF, Company has caused this Participation Certificate to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Participation Certificate, each effective as of the latest date written
below.

[Signature page follows.]

 

B-1



--------------------------------------------------------------------------------

ECLIPSE RESOURCES CORPORATION By:  

 

  [Name]   [Title] Date:  

 

EMPLOYEE

 

Name: Date:  

 

[Signature page to Participation Certificate]



--------------------------------------------------------------------------------

Exhibit C

FORM OF SEPARATION AGREEMENT AND RELEASE

(HEREIN “AGREEMENT”)

1. In consideration of the payments and benefits to be made by Eclipse Resources
Corporation (the “Company”) to [●] (the “Employee”) under the Eclipse Resources
Corporation Change in Control Severance Policy (the “Policy”) (each of Employee
and the Company, a “Party” and together, the “Parties”), the sufficiency of
which Employee acknowledges, Employee, with the intention of binding himself or
herself and his or her heirs, executors, administrators and assigns, does hereby
release, remise, acquit and forever discharge the Company and each of its
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, stockholders, agents, attorneys,
employees and employee benefit plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which Employee, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Policy, Employee’s
employment with the Company or any of its subsidiaries and affiliates, or any
termination of such employment, including claims (i) for severance or vacation
or paid time off benefits, unpaid wages, salary or incentive payments, (ii) for
breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (iii) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Family and Medical Leave
Act, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the Age Discrimination in Employment Act (“ADEA”), the Equal Pay Act, the
Uniformed Services Employment and Reemployment Rights Act and any similar or
analogous state or local law, regulation or ordinance. Notwithstanding the
foregoing, this Release will not apply and expressly excludes: (a) vested
benefits under any plan maintained by the Company that provides for deferred
compensation, equity compensation or pension or retirement benefits; (b) health
benefits under any policy or plan currently maintained by the Company that
provides for health insurance continuation or conversion rights including, but
not limited to, rights and benefits to continue health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended or similar or
analogous state or local law, regulation or ordinance; (c) any claim that cannot
by law be waived or released by private agreement; (d) claims arising after the
date of the Release; (e) to the extent not paid as of the date of this Release,
payments and benefits to be made under the Policy; (f) claims under any
directors and officers insurance policies; and (g) rights to indemnification
Employee may have under the by-laws or certificate of incorporation of the
Company and its Affiliates, any applicable indemnification agreements with the
Company and its Affiliates or applicable law.

 

C-1



--------------------------------------------------------------------------------

2. Employee acknowledges and agrees that the release of claims set forth in this
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, (i) wages, (ii) back pay or
front pay, (iii) compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, (iv) costs, (v) attorneys’ fees and expenses, and
(vi) any right to receive any compensation or benefit from any complaint, claim,
or charge with any local, state or federal court, agency or board, or in any
proceeding of any kind which may be brought against the Company as a result of
such a complaint, claim or charge.

4. Employee specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Release is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any
kind; provided, however, that nothing herein will be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Employee is not permitted to waive.

5. As to rights, claims and causes of action arising under the ADEA, Employee
acknowledges that he has been given a period of fifty (50) calendar days to
consider whether to execute this Release. If Employee accepts the terms hereof
and executes this Release, he may thereafter, for a period of seven (7) calendar
days following (and not including) the date of execution, revoke this Release as
it relates to the release of claims arising under the ADEA. If no such
revocation occurs, this Release will become irrevocable in its entirety, and
binding and enforceable against Employee, on the calendar day next following the
calendar day on which the foregoing seven (7) calendar day period has elapsed.
If such a revocation occurs, Employee will irrevocably forfeit any right to
payment of the severance benefits described in Section 4 of the Policy.

6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release will be immediately effective
upon execution by Employee.

7. Employee acknowledges and agrees that he or she has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

8. Employee acknowledges that he or she is hereby advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
the release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

9. Employee acknowledges that the release of claims set forth in this Release
relates only to claims that exist as of the date of this Release.

 

C-2



--------------------------------------------------------------------------------

10. Employee acknowledges that the severance benefits described in Section 4 and
Section 5 of the Policy that he or she will receive in connection with the
release of claims set forth in this Release and his or her obligations under
this Release are in addition to anything of value to which Employee is entitled
from the Company.

11. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions will
nevertheless remain in full force and effect. If any provision of this Release
is so broad in scope or duration or otherwise, as to be unenforceable, such
provision will be interpreted to be only so broad as is enforceable.

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and will supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof will in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14. This Release may be executed in several counterparts, each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument. Signatures delivered by electronic transmission will be deemed
effective for all purposes.

15. This Release will be binding upon any and all successors and assigns of
Employee and the Company.

16. Except for issues or matters as to which federal law is applicable, this
Release will be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania without resort to any principle of
conflict of laws that would require application of the laws of any other
jurisdiction.

IN WITNESS WHEREOF, this Release has been signed as of [●], 20[●].

 

By:  

 

  [●]

[Signature page to Separation Agreement and Release]